Order entered August 8, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00902-CV

                       REV. RYAN “SASHA” GALLAGHER, Appellant

                                                  V.

              TEXAS ATTORNEY GENERAL (KEN PAXTON),
   TEXAS DEPARTMENT OF PUBLIC SAFETY, WAYNE A. MUELLER, Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-19-02400

                                             ORDER
       The clerk’s record was filed on August 5, 2019 and the reporter’s record is due on

September 20, 2019. Appellant filed his brief on the merits prematurely on July 31, 2019. See

TEX. R. APP. P. 38.6(a) (appellant’s brief due thirty days after the later of the filing of the clerk’s

record or reporter’s record). On August 5th, the Court sent appellant a postcard notice that his

brief did not comply with certain technical requirements and instructed him to file a corrected

brief within three days. On August 6, 2019, the Court sent appellant a letter stating his brief was

deficient and instructed him to file a compliant brief within ten days. Because appellant’s brief

is not yet due, the Court retracts its August 5th notice and August 6th letter. On the Court’s own

motion, we STRIKE appellant’s brief as premature.
Appellant’s brief on the merits will be due thirty days after the reporter’s record is filed.



                                               /s/     KEN MOLBERG
                                                       JUSTICE